Contrary to the plaintiffs’ contention, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion to vacate an order entered upon the latter’s default in responding to the plaintiffs’ motion for summary judgment. In view of the relatively short period of delay involved, the absence of any claim of prejudice to the plaintiffs, the existence of a possible meritorious defense, the absence of any willfulness on the defendant’s part, and the public policy *472in favor of resolving cases on the merits, the defendant’s motion to vacate its default was properly granted (see, Pollizotto v Ultra Express Coach, 220 AD2d 568; Robles v Grace Episcopal Church, 192 AD2d 515). Bracken, J. P., O’Brien, Joy and Goldstein, JJ., concur.